DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the characteristic signal".  It is unclear how the characteristic signal is determined from the plurality of characteristic signals at least based on the ratio. How are the plurality of characteristic signals determined in the first place? Are they not determined from the ratio? If not, then what is difference between the characteristic signal vs the plurality of characteristic signals?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable by Yokoyama (US 20080037001) in view of Shani (US 20090143655) further in view of Chamran (US 4223215)
Regarding claim 1, Yokoyama discloses an apparatus for detecting a characteristic signal of a material comprising: 
a light source (102-103); 
memory (item 109, controlling and running of system via a computer, paragraph 20) for storing a plurality of characteristic signals (details of spectra and transmittance gathered/determined in paragraphs 0016-0020);
a first photodetector (105) disposed proximal (wherein the examiner notes based on BRI, 105 is proximal e.g. nearer to the light sources in comparison to 104 which is located below 105, hence being distal from light sources 102-103) to the light source (102-103) (paragraph 0015); 
a second photodetector (104) disposed distally (wherein 104 is disposed distally e.g. further, distant from the light sources) to the light source (102-103) (paragraph 0015); and,
non-volatile logic for performing: receiving a first signal from the first photodetector (paragraph 0028); receiving a second signal from the second photodetector (paragraph 0028);
calculating a ratio (paragraph 0009, 0016); and, 
determining the characteristic signal from the plurality of characteristic signals at least based on the ratio (liveness detection) (Fig 5-6);
wherein different characteristic signals correspond to different materials (“…possible to discriminate a living body from a fake body….soap, acetal resin, eraser, screw  driver grip…sweet potato, banana, white radish…paragraph 0016-0018).
Yokoyama is silent regarding a first light source and calculating a ratio of first and second signals. Shani teaches a first light source (720) and calculating a ratio of first and second signals (paragraph 0176) and determining a characteristic signal at least based on the ratio (SpO2 value). Therefore, it would have been obvious at the effective filing date of the invention to modify Yokoyama’s ratio calculation which is based on multiple light sources to determine the characteristic signal by Shani’s ratio calculation which is based on a ratio of the signals gathered from the photodetectors from a single light source for the purpose of reducing the footprint and cost of the device by minimizing the light sources needed to detect multiple wavelengths.
Yokoyama/Shani are silent regarding the light source centered at a predetermined wavelength for both the first and second photodetectors. 
Chamran teaches using a single light source centered at a predetermined wavelength for both the first and second photodetectors (col. 3, lines 10-29, col. 4, lines 9-14). 
Therefore, it would have been obvious at the effective filing date of the invention of modify Yokoyama/Shani’s use of a single light to produce a light at a single wavelength that both the first and second photodetectors detect for the sake of increasing efficiency and allowing for effective operation of a two-stage photodetector with having to use high voltages. 
Regarding claim 2, Yokoyama discloses wherein the light source comprises a first light emitting diode have a spectral intensity centered about a first wavelength, X1 (paragraph 0016, 0020). 
Regarding claim 3, Yokoyama discloses wherein the light source further comprises a second light emitting diode have a spectral intensity centered about a second wavelength, X2 (paragraph 0016, 0020).  
Regarding claim 4, Yokoyama discloses further comprising a substantially opaque barrier (finger) between the light source and first photodetector (paragraph 0015).  
Regarding claim 5, Yokoyama discloses a substrate (101).  
Regarding claim 8, Yokoyama discloses wherein the light source (102-103) is disposed on the substrate (101) (Fig 6).  
Regarding claim 9, Yokoyama discloses a method for identifying a characteristic signal of a material comprising: 
emitting light from a light source (102-103) through the material in close proximity to the light source (102-103) (Fig 5-6); 
receiving a first signal from a first photodetector (105) disposed proximally (wherein the examiner notes based on BRI, 105 is proximal e.g. nearer to the light sources in comparison to 104 which is located below 105, hence being distal from light sources 102-103) to the light source (102-103) (paragraph 0028); 
receiving a second signal from a second photodetector (104) disposed distally (wherein 104 is disposed distally e.g. further, distant from the light sources) to the light source (102) (paragraph 0028); 
transmitting the first and second signal (paragraph 0015-0016); 
calculating a ratio (paragraph 0009, 0015-0016) (wherein the examiner notes that the transmittance is the light intensity ratio of the light emitted from each of the first, second, and the third light source to the light detected with the receiver, therefore a ratio is calculated); and, 
determining the characteristic signal at least based on the ratio (liveness detection);
identifying a material based on the characteristic signal (paragraph 0016-0018);
Yokoyama is silent regarding the first and the second signal indicative of reflected light from the light source; calculating a ratio of first and second signals. Shani teaches the first (red intensity signal) and the second signal (infrared intensity signal) indicative of reflected light from the light source (720) (paragraph 0176); calculating a ratio of first and second signals (paragraph 0176). Therefore, it would have been obvious at the effective filing date of the invention to modify Yokoyama’s ratio calculation which is based on multiple light sources to determine the characteristic signal by Shani’s ratio calculation which is based on a ratio of the signals gathered from the photodetectors from a single light source for the purpose of reducing the footprint and cost of the device by minimizing the light sources needed to detect multiple wavelengths.
Yokoyama is silent regarding wherein the first and second photodetectors are configured to measure light centered about a first wavelength, λ1. Chamran teaches wherein the first and second photodetectors are configured to measure light centered about a first wavelength, λ1 (col. 3, lines 10-29, col. 4, lines 9-14). Therefore, it would have been obvious at the effective filing date of the invention of modify Yokoyama/Shani’s use of a single light to produce a light at a single wavelength that both the first and second photodetectors detect for the sake of increasing efficiency and allowing for effective operation of a two-stage photodetector with having to use high voltages.
Regarding claim 10, Yokoyama discloses further comprising identifying the material as living tissue using the characteristic signal (“liveness detection”).  
Regarding claim 11, Yokoyama discloses wherein the light source comprises a first light emitting diode have a spectral intensity centered about a first wavelength, X1 (paragraph 0016, 0020).  
Regarding claim 12, Yokoyama discloses wherein the light source comprises a second light emitting diode have a spectral intensity centered about a second wavelength, X2 (paragraph 0016, 0020).
Regarding claim 13, Yokoyama is silent regarding further comprising using a look-up table in determining a characteristic signal. Shani teaches a look-up table in determining a characteristic signal (paragraph 0176). Therefore, it would have been obvious at the time of the invention to modify Yokoyama’s ability to detect between liveness of materials by comparing between predetermined thresholds by Shani’s ability to detect SpO2 using a look up table as noted in paragraph 0176. 
Regarding claim 14, Yokoyama discloses further comprising using one of the first or second photodetector signals and inverse ratio thereof in determining a characteristic signal (step 302/305/307 and 308).  
Regarding claim 15, Yokoyama discloses wherein the area of the second photodetector (105) is approximately twice that of the first photodetector (104).
Regarding claim 16, Yokoyama discloses wherein a substantial amount of the light received by the first and second photodetector passes through the material in close proximity (paragraph 0015-0016).  
Regarding claim 17, Yokoyama discloses further comprising transmitting light from the light source to the material (paragraph 0015-0016, 0018-0020).  
Regarding claim 18, Yokoyama discloses further comprising receiving light from the material by the first and second photodetector (paragraph 0015-0016, 0018-0021).  
Regarding claim 19, Yokoyama discloses wherein the received light has been scattered at least once within the material (paragraph 0015-0016, 0018-0021, 0028)  
Regarding claim 20, Yokoyama discloses an apparatus for detecting the characteristic signal of a material comprising: a means for transmitting light (abstract, 0021-0023); a first means for detecting the light disposed proximal to the means for transmitting light (paragraph 0024-0028); 28a second means for detecting the light disposed distally to the means for transmitting light (paragraph 0024-0028); a means for calculating a ratio of first and second signals (paragraph 0015-0016); and, a means for determining a characteristic signal of a material disposed in close proximity to the apparatus based on the ratio, at least in part (liveness detection) (Fig 5-6); a means for identifying a material based on the characteristic signal (paragraph 0016-0018).
Yokoyama is silent regarding the use of a single light source. Shani teaches the use of a single light source (720). Therefore, it would have been obvious at the effective filing date of the invention to modify Yokoyama’s use of multiple light sources to determine the characteristic signal by Shani’s single light source to determine a characteristic signal for the purpose of reducing the footprint and cost of the device by minimizing the amount of light sources needed for multiple wavelength detection.
Yokoyama is silent regarding wherein the first and second means for detecting light are configured to measure light centered about a predetermined wavelength. Chamran teaches wherein the first and second means for detecting light are configured to measure light centered about a predetermined wavelength (col. 3, lines 10-29, col. 4, lines 9-14). Therefore, it would have been obvious at the effective filing date of the invention of modify Yokoyama/Shani’s use of a single light to produce a light at a single wavelength that both the first and second photodetectors detect for the sake of increasing efficiency and allowing for effective operation of a two-stage photodetector with having to use high voltages.
Regarding claim 21, Yokoyama is silent regarding comprising a means for looking up values in a look- up table in determination of the characteristic signal. Shani teaches a means for looking up values in a look- up table in determination of the characteristic signal (paragraph 0176). Therefore, it would have been obvious at the time of the invention to modify Yokoyama’s ability to detect between liveness of materials by comparing between predetermined thresholds by Shani’s ability to detect SpO2 using a look up table as noted in paragraph 0176.
Regarding claim 22, Yokoyama discloses further comprising a means for identifying the material (paragraph 0015-0019).
Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 112 rejection is maintained as applicant has not amended the claims to address the issues as noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791